               Case 20-12456-JTD   Doc 1418-1   Filed 05/27/21   Page 1 of 3




                                     EXHIBIT A




DOCS_LA:337518.3 76136/003
               Case 20-12456-JTD            Doc 1418-1         Filed 05/27/21       Page 2 of 3



   APPLICANT             FEE PERIOD           TOTAL FEES &            AMOUNT PAID TO            AMOUNT
                                                 EXPENSES                 DATE                OUTSTANDING
                                               REQUESTED
Pachulski Stang         10/7/20-2/23/21     $3,400,000.00           $2,197,490.00            $1,202,510.00
Ziehl & Jones LLP,                          (fees)                  (fees)                   (fees)
(Bankruptcy Counsel     Docket No. 1267
to the Debtors)                             $115,464.15             $105,741.22              $9,722.93
                                            (expenses)              (expenses)               (expenses)

                                            $3,515,464.15           $2,303,231.22            $1,212,232.93
                                            (Total)                 (Total)                  (Total)

Baker Donelson          10/7/20-2/23/21     $252,668.40             $242,159.76              $10,508.64 (fees)
Bearman Caldwell                            (fees)                  (fees)
& Berkowitz, PC         Docket No. 1265
(Special Counsel to                         $491.94 (expenses)      $491.94 (expenses)
the Debtors)
                                            $253,160.34 (Total)     $242,651.70
Cheng Cohen LLC         10/7/20-2/24/21     $330,822.08             $112,027.00              $218,795.08 (fees)
(Special Corporate                          (fees)                  (fees)
and Franchise           Docket No. 1272
Counsel to the                              $24,263.77              $296.93 (expenses)       $23,966.84
Debtors)                                    (expenses)                                       (expenses)

                                            $355,085.85 (Total)     $112,323.93 (Total)      $242,761.92 (Total)

CR3 Partners, LLC       10/7/20-2/24/21     $1,171,226.50           $1,085,948.50            $85,278.00 (fees)
(Financial Advisors                         (fees)                  (fees)
to the Debtors)         Docket No. 1266
                                            $2,500.00 (expenses)    $2,500.00 (expenses)

                                            $1,173,726.50 (Total)   $1,088,448.50 (Total)

FocalPoint              10/7/20-2/24/21     $850,000.00             $150,000.00              $700,000.00
Securities, LLC                             (fees)                  (fees)                   (fees)
(Investment Banker      Docket No. 1271
to the Debtors)         Amended -           $7,718.79 (expenses)    $2,334.53_(expenses)     $5,384.26
                        Docket No. 1383                                                      (expenses)
                                            $857,718.79 (Total)     $152,334.53 (Total)
                                                                                             $705,384.26 (Total)
Hilco Real Estate,      10/7/20 – 2/23/21   $1,225,000.00 (fees)    $1,225,000.00 (fees)     $0.00
LLC
(Real Estate Advisor    Docket No. 1268     $0.00 (expenses)
to the Debtors)
                                            $1,225,000.00 (Total)

Crowe LLP               10/7/20 – 2/24/21   $216,468.00             $114,420.40              $102,047.60
(Tax Advisors to the                        (fees)                  (fees)                   (fees)
Debtors)                Docket No. 1348
                                            $8,100.00 (expenses)    $2,742.01 (expenses)     $5,357.99
                                                                                             (expenses)
                                            $224,568.00 (Total)     $117,162.41 (Total)
                                                                                             $107,405.59 (Total)




DOCS_LA:337518.3 76136/003                               4
               Case 20-12456-JTD            Doc 1418-1         Filed 05/27/21      Page 3 of 3



   APPLICANT             FEE PERIOD           TOTAL FEES &           AMOUNT PAID TO              AMOUNT
                                                 EXPENSES                DATE                  OUTSTANDING
                                               REQUESTED
Epiq Corporate          10/7/20 – 2/24/21   $60,588.72              $24,667.84                $35,920.88
Restructuring, LLC                          (fees)                  (fees)                    (fees)
(Administrative         Docket No. 1270
Advisor to the                              $0.00 (expenses)        $0.00 (expenses)          $0.00 (expenses)
Debtors)
                                            $60,588.72 (Total)      $24,667.84 (Total)        $35,920.88 (Total)
Kramer Levin            10/27/20 –          $2,075,352.50           $127,640.80               $1,947,711.70
Naftalis & Frankel      2/24/21             (fees)                  (fees)                    (fees)
LLP
(Counsel to the         Docket No. 1248     $28,101.78              $14,413.77 (expenses)     $13,688.01
Official Committee                          (expenses)                                        (expenses)
of Unsecured                                                        $142,054.57 (Total)
Creditors)                                  $2,103,454.28                                     $1,961,399.71
                                            (Total)                                           (Total)
Cole Schotz P.C.        10/27/20 –2/24/21   $216,467.00             $178,306.00               $38,161.00
(Co-Counsel to the                          (fees)                  (fees)                    (fees)
Official Committee      Docket No. 1249
of Unsecured                                $4,790.22 (expenses)    $4,790.22 (expenses)      $0.00 (expenses)
Creditors)
                                            $221,257.22 (Total)     $183,096.22 (Total)       $38,161.00 (Total)
FTI Consulting, Inc.    10/27/20 –1/31/21   $726,750.00             $581,400.00               $145,350.00
(Financial Advisor to                       (fees)                  (fees)                    (fees)
the Official            Docket No. 1217
Committee of                                $0.00 (expenses)        $0.00 (expenses)          $0.00(expenses)
Unsecured Creditors)
                                            $726,750.00 (Total)     $581,400.00 (Total)       $145,350.00 (Total)
TOTALS                                      $10,525,343.20 (fees)   $6,039,060.30 (fees)      $4,486,282.90
                                                                                              (fees)
                                            $191,791.63             $133,310.62 (expenses)
                                            (expenses)                                        $58,481.01
                                                                                              (expenses)
                                            $10,717,134.83          $6,172,370.92 (Total
                                            (Total Fees and         Fees and Expenses Paid)   $4,544,763.91
                                            Expenses                                          (Total Fees and
                                            Requested))                                       Expenses Due)




DOCS_LA:337518.3 76136/003                               5
